DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Status of Claims
This office action is a response to an amendment filed on 04/04/2022.  Claims 1, 9, 10 and 17 are amended, claims 8, 11-13, 16 and 18 are cancelled, and claims 24-26 are newly added.  Claims 1-7, 9-10, 14-15, 17 and 19-26 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s remarks, see pages 8-9, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections are therefore withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Elise Heilbrunn (Reg. No. 42,649) by email on 05/28/2022.
The application has been amended as follows:

(Currently Amended) A method, comprising: 
determining, by one or more servers, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determining, by the one or more servers, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gathering, by the one or more servers, aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generating, by the one or more servers, predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
allocating, by the one or more servers for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.
  
6. (Currently Amended) The method of claim 1, wherein the aggregate resource

(Currently Amended) The method of claim 1, wherein the aggregate resource

9. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable 
determine, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing Attorney Docket No: SFDCP6363 Application No.: 15/282,322system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determine, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gather aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generate predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
allocate, for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.  

14. (Currently Amended) The non-transitory computer-readable medium of claim 

15. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the aggregate resource

17. (Currently Amended) A system, comprising: 
at least one hardware memory device; 
one or more hardware processors coupled with the at least one hardware memory device, the one or more hardware processors configurable to cause: 
determining, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determining, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gathering aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generating predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
Attorney Docket No: SFDCP6365 Application No.: 15/282,322allocating, for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.  

21. (Currently Amended) The system of claim 17, wherein the aggregate resource

22. (Currently Amended) The system of claim 17, wherein the aggregate resource

23. (Currently Amended) The system of claim 17 wherein the aggregate resource availability information associated with the two or more computing systems comprises

24. (Cancelled)  

25. (Cancelled) 

26. (Currently Amended) The method of claim 1, further comprising: exposing or advertising availability of at least the portion of the first individual resource to one or more host computing systems including the second computing system.

Allowable Subject Matter
Claims 1-7, 9-10, 14-15, 17, 19-23 and 26 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 17 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 04/04/2022.  Dependent claims 2-7, 10, 14-15, 19-23 and 26 depend upon one of the above-mentioned allowed independent claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-7, 9-10, 14-15, 17, 19-23 and 26 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458